Exhibit 10.1
 
APPLE HOSPITALITY REIT, INC.
2014 OMNIBUS INCENTIVE PLAN
 
RESTRICTED STOCK AGREEMENT
COVER SHEET


Apple Hospitality REIT, Inc., a Virginia corporation (the “Company”), hereby
grants shares of Stock to the Grantee named below, subject to the vesting and
other conditions set forth below (the “Restricted Stock”).  Additional terms and
conditions of the Restricted Stock are set forth on this cover sheet and in the
attached Restricted Stock Agreement (together, the “Agreement”), and in the
Apple Hospitality REIT, Inc. 2014 Omnibus Incentive Plan (as amended from time
to time, the “Plan”).


Grant Date:
   
 
Name of Grantee:
   
 
Number of Shares of Restricted Stock:
   
 
Vesting Schedule:
   







By your signature below, you agree to all of the terms and conditions described
in this Agreement and in the Plan (a copy of which is also attached).  You
acknowledge that you have carefully reviewed the Plan and agree that the Plan
will control in the event any provision of this Agreement should appear to be
inconsistent.




Grantee:
   
Date:
     
(Signature)
                   
Company:
   
Date:
     
(Signature)
       
Name:
         
Title:
         





Attachment
This is not a share certificate or a negotiable instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
APPLE HOSPITALITY REIT, INC.
2014 OMNIBUS INCENTIVE PLAN
 
RESTRICTED STOCK AGREEMENT
 
Restricted Stock
This Agreement evidences an award of shares of Restricted Stock in the number
set forth on the cover sheet and subject to the terms and conditions set forth
in the Agreement, the Plan and on the cover sheet.
 
Transfer of Unvested Restricted Stock
Shares of Restricted Stock may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise encumbered, whether by operation of law or otherwise,
nor may the shares of Restricted Stock be made subject to execution, attachment,
or similar process.  If you attempt to do any of these things, you will
immediately and automatically forfeit your shares of Restricted Stock.
 
Issuance and Vesting
The Company will issue your shares of Restricted Stock in the name set forth on
the cover sheet.
 
Your shares of Restricted Stock will vest in accordance with the vesting
schedule set forth on the cover sheet of this Agreement, so long as you continue
in Service on each applicable vesting date set forth on the cover sheet.
 
Notwithstanding your vesting schedule, the shares of Restricted Stock shall
become 100% vested upon your termination of Service due to your death or
Disability.  No additional portion of your shares of Restricted Stock shall vest
after your Service has terminated for any reason.
 
Change in Control
Notwithstanding the vesting schedule set forth above, upon the consummation of a
Change in Control, the shares of Restricted Stock will become 100% vested (i) if
the shares of Restricted Stock are not assumed, or equivalent restricted
securities are not substituted for the shares of Restricted Stock, by the
Company or its successor, or (ii) if the shares of Restricted Stock are assumed
or substituted for, upon the termination of your Service by the Company or its
successor for reasons other than Cause or by you for Good Reason (as defined
below), in each case within the twelve (12)-month period following the
consummation of the Change in Control.
 
“Good Reason” means any action by the Company without your consent that results
in any of the following: (a) a reduction of your annual salary to an amount
which is materially less than the amount of your Annual Base Salary (as defined
below); (b) a material reduction in your duties with the Company, provided that
a change in title or position shall not be “Good Reason” absent a material
reduction in duties; or (c) a relocation of more than 50 miles from your
workplace of 814 East Main Street, Richmond, Virginia 23219.  An act or omission
shall not constitute Good Reason unless (i) within 30 days after you know or
reasonably should know of an event described above, or within 30 days after the
last in a series of such events, you give written notice to the Company
indicating that you intend to terminate your Service for Good Reason, (ii) your
termination occurs within 60 days after you know or reasonably should know of an
event described above, or within 60 days after the last in a series of such
events, and (iii) the Company has failed to remedy the event described above
within 30 days after receiving your written notice. If the Company remedies the
event described above within 30 days after receiving your written notice, you
may not terminate for Good Reason on account of the event specified in your
notice.
 
“Annual Base Salary” means an amount equal to twelve times the highest monthly
base salary paid or payable, including any base salary which has been earned but
deferred, to you by the Company in respect of the 12-month period immediately
preceding the month in which the Change in Control occurs.
 

 
 
 

--------------------------------------------------------------------------------

 
 
Evidence of Issuance
The issuance of the shares of Restricted Stock will be evidenced in such a
manner as the Company, in its discretion, deems appropriate, including, without
limitation, book-entry, registration, or issuance of one or more share
certificates, with any unvested shares of Restricted Stock bearing the
appropriate restrictions imposed by this Agreement.  As your interest in the
shares of Restricted Stock vests, the recordation of the number of shares of
Restricted Stock attributable to you will be appropriately modified if
necessary.
 
Forfeiture of Unvested Restricted Stock
Unless the termination of your Service triggers accelerated vesting of your
shares of Restricted Stock or other treatment pursuant to the terms of this
Agreement or the Plan, you will immediately and automatically forfeit to the
Company all of the unvested shares of Restricted Stock in the event your Service
terminates for any reason.
 
Forfeiture of Rights
If you should take actions in violation or breach of, or in conflict with, any
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate, any confidentiality obligation with
respect to the Company or any Affiliate, any Company or Affiliate policy or
procedure, or any other agreement with, or other obligation to, the Company or
any Affiliate, the Company has the right to cause an immediate forfeiture of
your rights to the shares of Restricted Stock awarded under this Agreement, and
the shares of Restricted Stock shall immediately and automatically expire.
 

 
 
 

--------------------------------------------------------------------------------

 
 
No Section 83(b) Election
You hereby acknowledge and agree that you shall not make an election under
Section 83(b) of the Code with respect to the shares of Restricted Stock to
include in gross income in the year of transfer of the shares of Restricted
Stock the amount specified in Section 83(b) of the Code or under any similar
provisions of Applicable Law unless expressly permitted by action of the
Committee in writing prior to the making of such election.
 
Leaves of Absence
For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by Applicable Laws.  Your Service terminates in
any event when the approved leave ends unless you immediately return to active
employee work.
 
Your employer may determine, in its discretion, which leaves count for this
purpose and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan.  Notwithstanding the foregoing, the
Company may determine, in its discretion, that a leave counts for this purpose
even if your employer does not agree.
 
Withholding
You agree as a condition of this grant of Restricted Stock that you will make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of the vesting or the receipt of the shares of Restricted Stock.  In
the event that the Company or any Affiliate determines that any federal, state,
local or foreign tax or withholding payment is required relating to the
Restricted Stock, the Company or any Affiliate will have the right to require
such payments from you or withhold such amounts from other payments due to you
from the Company or any Affiliate, or withhold the delivery of vested shares of
Stock otherwise deliverable under this Agreement.  You may elect to satisfy such
obligations, in whole or in part, (i) by causing the Company or any Affiliate to
withhold shares of Stock otherwise issuable to you or (ii) by delivering to the
Company or any Affiliate shares of Stock already owned by you.  The shares of
Stock so delivered by you shall have an aggregate Fair Market Value equal to
such withholding obligations.  The maximum number of shares of Stock that may be
withheld to satisfy any applicable tax withholding obligations arising from the
vesting of the shares of Restricted Stock may not exceed such number of shares
of Stock having a Fair Market Value equal to the minimum statutory amount
required by the Company to be withheld and paid to any federal, state, local  or
foreign taxing authority with respect to such vesting of the shares of
Restricted Stock, or such greater amount as may be permitted under applicable
accounting standards.
 

 
 
 

--------------------------------------------------------------------------------

 
 
Retention Rights
This Agreement and the grant of Restricted Stock evidenced by this Agreement do
not give you the right to be retained by the Company or any Affiliate in any
capacity. The Company or an Affiliate, as applicable, reserves the right to
terminate your Service at any time and for any reason.
 
Stockholder Rights
You have the right to vote the shares of Restricted Stock and to receive any
dividends declared or paid on such shares.  Any stock distributions you receive
with respect to unvested shares of Restricted Stock as a result of any stock
split, stock dividend, combination of shares, or other similar transaction shall
be deemed to be a part of the Restricted Stock and subject to the same
conditions and restrictions applicable thereto.  [Any cash dividends paid on
unvested shares of Restricted Stock you hold on the record date for such
dividend shall be paid to you in cash at the same time paid to other
stockholders of the Company as of the record date for such dividend and shall
not be subject to the conditions and restrictions applicable to the unvested
shares of Restricted Stock.]  [Any cash dividends paid on unvested shares of
Restricted Stock you hold on the record date for such dividend shall be held by
the Company and subject to the same conditions and restrictions applicable to
your unvested shares of Restricted Stock; provided that, within thirty (30) days
after the date on which the applicable shares of Restricted Stock vest in
accordance with the terms of this Agreement, such dividends shall be paid to
you, without interest.  You will immediately and automatically forfeit such
dividends to the extent that you forfeit the corresponding unvested shares of
Restricted Stock.]  Except as described in the Plan, no adjustments are made for
dividends or other rights if the applicable record date occurs before an
appropriate book entry is made (or your certificate is issued).
 
Your Restricted Stock grant shall be subject to the terms of any applicable
agreement of merger, liquidation, or reorganization in the event the Company is
subject to such corporate activity, consistent with Section 18 of the Plan.
 
Legends
If and to the extent that the shares of Restricted Stock are represented by
certificates rather than book entry, all certificates representing the shares of
Restricted Stock issued under this grant shall, where applicable, have endorsed
thereon the following legends:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING,
FORFEITURE, AND OTHER RESTRICTIONS ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN
THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST.  A
COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND
WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY BY THE
HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”
 
To the extent the shares of Restricted Stock are represented by a book entry,
such book entry will contain an appropriate legend or restriction similar to the
foregoing.
 

 
 
 

--------------------------------------------------------------------------------

 
 
Clawback
The shares of Restricted Stock are subject to mandatory repayment by you to the
Company to the extent you are or in the future become subject to (a) any Company
“clawback” or recoupment policy that is adopted to comply with the requirements
of any Applicable Law, rule or regulation, or otherwise, or (b) any law, rule or
regulation which imposes mandatory recoupment, under circumstances set forth in
such law, rule or regulation.
 
Applicable Law
This Agreement will be interpreted and enforced under the laws of the
Commonwealth of Virginia, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the laws of any other jurisdiction.
 
The Plan
 
The text of the Plan is incorporated in this Agreement by reference.
 
Certain capitalized terms used in this Agreement are defined in the Plan and
have the meaning set forth in the Plan.
 
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the shares of Restricted Stock.  Any prior agreements,
commitments, or negotiations concerning the Restricted Stock are superseded;
except that any written employment, consulting, confidentiality,
non-competition, non-solicitation, and/or severance agreement between you and
the Company or any Affiliate, as applicable, shall supersede this Agreement with
respect to its subject matter.
 
Data Privacy
To administer the Plan, the Company may process personal data about you.  Such
data includes, but is not limited to, information provided in this Agreement and
any changes thereto, other appropriate personal and financial data about you,
such as your contact information, payroll information, and any other information
that might be deemed appropriate by the Company to facilitate the administration
of the Plan.  By accepting the grant of Restricted Stock, you give explicit
consent to the Company to process any such personal data.
 
Electronic Delivery
By accepting the grant of Restricted Stock, you consent to receive documents
related to the shares of Restricted Stock by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company, and your consent shall remain in effect throughout
your term of Service and thereafter until you withdraw such consent in writing
to the Company.
 

 
 
 

--------------------------------------------------------------------------------

 
 
Code Section 409A
The grant of Restricted Stock under this Agreement is intended to comply with
Code Section 409A (“Section 409A”) to the extent subject thereto, and,
accordingly, to the maximum extent permitted, this Agreement will be interpreted
and administered to be in compliance with Section 409A.  Notwithstanding
anything to the contrary in the Plan or this Agreement, neither the Company, its
Affiliates, the Board, nor the Committee will have any obligation to take any
action to prevent the assessment of any excise tax or penalty on you under
Section 409A, and neither the Company, its Affiliates, the Board, nor the
Committee will have any liability to you for such tax or penalty.



 
By accepting this Agreement, you agree to all of the terms and conditions
described above and in the Plan.



